Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Response to Amendments
The Amendment filed 3/24/2022 has been entered. Claims 1,3-5 and 7-9 remain pending in the application. Claims 10-11 are new.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Final Office Action mailed 11/24/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2015/0305739 to Rolandi et al.
Regarding claim 1, Rolandi et al. discloses a microneedle array (formed of a base and microstructures; paragraphs 120-121, 1747-148 and 244) for lips (paragraph 28 discloses use of the device of Rolandi et al. between the nose and the mouth, which is where at least the upper lip is located, and paragraph 72 discloses that the device of Rolandi et al. is intended for sue on ay tissue) applied locally to lips in order to lighten and/or plump the lips (the Examiner notes that the limitation “for lips applied locally to lips in order to lighten and/or plump the lips” is an intended use limitation and that the device of Rolandi et al. is fully capable of use as recited), the microneedle array (formed of a base and microstructures; paragraphs 120-121, 147-148 and 244) comprising: a microneedle (microstructures); and a water-soluble polymer (paragraphs120-121 (microstructure materials), 147-148 and 244 (base materials)), 
wherein the microneedle has a height of 50 µm to 300 µm (paragraph 141), 
wherein a tip of the microneedle is a circle having a diameter in a range of 20 to 150 µm or a plane having an area that is the same as an area of the circle (paragraph 143), 
wherein the microneedle array is lined with a protective adhesive tape (cover, which is adhesive tape; paragraph 229) comprising a base and an adhesive (paragraph 229), the adhesive joining the microneedle array to the base (paragraph 229), and wherein the base of the adhesive tape is water-permeable (paragraph 229), and the adhesive is partially applied to the base (paragraph 228).
Regarding claim 3, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses that a density of microneedles is in a range of 50 to 2,000 microneedles/cm2 (paragraph 15 discloses a microstructure density of 1-1000 microstructures/ cm2).
Regarding claim 4, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses further comprising a substrate (base); wherein a thickness of the substrate of the microneedle array is in a range of 3 to 200 µm (paragraph 150, thickness of substrate/base can be between 10 µm - 1mm depending on the material used and the desired flexibility of the array).
Regarding claim 7, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses further comprising a microneedle part (other component, such as a drugs, therapeutics, hydrogels, healing substances, and combinations thereof, etc.; paragraphs 18-19); wherein the microneedle part contains one or more of a lightening ingredient, a moisturizing ingredient, and an anti-inflammatory ingredient (paragraph 223 discusses including agents in the microstructures that reduce pain and improve patient comfort, and paragraph 239 and 224-225 discuss the use of chitosan specifically in the microstructures to reduce inflammation).
Regarding claim 8, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses further comprising: a pigment or a synthetic colorant (paragraphs 219, 222 and 225).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rolandi et al.
Regarding claim 9, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses that two microneedle arrays are held on one sheet (see Fig. 13a) configured to be applied simultaneously to upper and lower lips (the Examiner is of the position that the configuration of two microneedle arrays held on one sheet as shown in Fig. 13a is configured to be applied simultaneously to upper and lower lips as demonstrated by use of the device in Fig. 19). 
The Examiner is of the position that this is sufficient disclosure b Rolandi et al. to anticipate the limitation “wherein two microneedle arrays are held on one sheet configured to be applied simultaneously to upper and lower lips” of claim 9. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the device of Rolandi et al. (shown in Figs. 13a and 19) applied simultaneously to upper and lower lips, as claimed, since the device of Rolandi et al. is shown spanning a wound in Fig. 19, which is akin to the opening between the upper and lower lips, and since Rolandi et al. expressly states that the device is intended for use on any tissue of the body (paragraph 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi et al., in further view of U.S. Publication No. 2016/0129164 to Lee et al. 
Regarding claim 5, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses the microneedle array (formed of a base and microstructures; paragraphs 120-121, 147-148 and 244) comprises a microneedle (microstructures) and a water-soluble polymer (paragraphs120-121 (microstructure materials), 147-148 and 244 (base materials)) and that the polymer material is a biodegradable material (paragraphs 16) and/or bioresorbale material (paragraph 120), but Rolandi et al. does not expressly state that the water-soluble polymer is hyaluronic acid or its derivative. 
In related art, Lee et al. teaches a microneedle array (microneedle array 20, see Figs. 1A-1B and 7) for lips (paragraph 49) applied locally to lips in order to lighten and/or plump the lips (paragraphs 37 – administration of plumping agents such as collagen or hyaluronic acid; paragraph 50 – administration of whitening agents), the microneedle array comprising: a microneedle (microneedle 20N); and a water-soluble polymer (paragraph 37 lists a number of water soluble polymers), wherein the microneedle has a height of 50 pm to 300 µm (paragraph 35 discloses that the height can be between 50 µm and 1500 µm, which includes the claimed range). Lee et al. further teaches that the water-soluble polymer is hyaluronic acid (paragraphs 12 and 37) or its derivative (paragraphs 12 and 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Rolandi et al. to be made from hyaluronic acid or its derivative, as taught by Lee et al., in order to ensure complications, such as inflammation, tissue damage, and infection, due to broken needles do not occur (paragraph 16 of Rolandi et al.), and for minimizing side effects when the microneedles/microstructures penetrate through a skin (paragraph 37 of Lee et al.). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi et al., in further view of U.S. Publication No. 2012/0184916 to Kobayashi et al. 
Regarding claim 10, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses that the adhesive is partially applied to the base (paragraph 228), but Rolandi et al. does not expressly state that the adhesive is partially applied to the base in vertical strips arranged at intervals.
Kobayashi et al. teaches adhering a microneedle array to a substrate/tape (Fig. 20) the adhesive is partially applied to the base in vertical strips arranged at intervals (Fig. 34h). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the partial adhesive pattern of the device of Rolandi et al., to be vertical strips arranged at intervals, as taught by Kobayashi et al., since Rolandi et al. expressly states that the adhesive is partially applied to the base (paragraph 228 of Rolandi et al.), and since Kobayashi et al. expressly teaches that this is a known pattern or partially applied adhesive to use between a microneedle array and a protective adhesive tape (Figs. 20 and 34h) as this type of pattern for adhesive is useful for promoting easy detachment of the microneedle from the tape as needed (paragraph 121 of Kobayashi et al. – and Rolandi et al. at paragraph 228 discloses that it is useful for the tape to be removable/replaceable without dislodgement of the microneedle array applied to the patient). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi et al., in further view of U.S. Publication No. 2006/0253078 to Wu et al. 
Regarding claim 11, Rolandi et al. discloses the claimed invention as discussed above concerning claim 1, and Rolandi et al. further discloses that the device incorporates other components, such as drugs, therapeutics, hydrogels, healing substances, and combinations thereof, etc. (paragraphs 18-19) to be delivered to specific depths of the skin (paragraph 250), but Rolandi et al. does not expressly state that the device further comprises 0.001 wt% to 20 wt% of arbutin.
Wu et al. teaches a microneedle array that includes an active agent (a compound (e.g., a synthetic compound or a compound isolated from a natural source) that has a cosmetic or therapeutic effect on the barrier membrane and the surrounding tissues (e.g., a material capable of exerting a biological effect on a human body) such as therapeutic drugs, including, but not limited to, organic and macromolecular compounds); paragraph 89), which can be a depigmentation agent, such as arbutin (paragraph 92), at 0.001 – 20 percent by weight, where the amount of the active agent in the array will depend on the active agent and/or the intended use of the device (paragraph 105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Rolandi et al. so that it is 001 – 20 percent by weight arbutin, as taught by Wu et al., since Rolandi et al. expressly states that other useful agents can be incorporated into the microneedle array (paragraphs 18-19 of Rolandi et al.) and that the device is intended to be used on any body part (paragraph 72 of Rolandi et al.), and since arbutin is a useful depigmenting agent (paragraph 92 of Wu et al.). 

Response to Arguments
Applicant’s arguments in the Response dated 3/24/2022 with regard to the claims have been considered but are moot as they do not apply to the current art rejection.
With regard to Applicant’s affidavit (dated 3/24/2022) traversing the rejections of the Final Office Action (dated 11/24/2021), the Examiner notes that new art is being applied to the claims that anticipates the features of claim 1. As such, Applicant’s comments in the affidavit are considered, but not persuasive. Please see above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783